Memorandum by the Court. Appeal by the defendant Furman from an order of Special Term denying his motion to dismiss the complaint as to him on the ground that he and the plaintiff were coemployees at the time of plaintiff’s injury. (Workmen’s Compensation Law, § 29, subd. 6.) The record establishes without dispute that the appellant and the plaintiff were coemployees of General Electric Company and that as they were proceeding to work upon the employer’s premises the cars they were operating came into collision. The plaintiff seeks to recover from the appellant for alleged negligence causing personal injury. Under such circumstances the employees were within the course of their employment and the accident arose out of such employment. (Bozelle V. Bobertson, 29 A D 2d 589.) Order reversed, on the law and the facts, and motion to dismiss the complaint as to defendant Furman granted, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.